DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is an amended final office action for application Serial No. 16/155,048 filed on
06/07/2021.
Claims 1, 10, and 19 are amended.
Claims 1, 3-10, 12-19 and 21-23 are fully considered and pending in Instant Application.
Response to Arguments/Rejections
Applicant's arguments, see remarks, filed 06/07/2021 have been fully considered but they are not persuasive. The Applicant state’s “Abari does not teach or suggest “a computing device which processes the columns of lidar sensor data in an order of the sequence in which they are acquired to determine the moving object data,” much less does Abari teach or suggest that “a portion-of the lidar sensor data including the moving object data is received in the vehicle before the stationary lidar sensor has completed the scan of the field of view.””.
	Examiner’s respectfully disagrees according to Applicant remarks regarding the feature of claim 1.The Applicant  “state’s “Abari does not teach or suggest “a computing device which processes the columns of lidar sensor data in an order of the sequence in which they are acquired to determine the moving object data”. The Examiner points to paragraphs [0046], lines 3-8, the vehicle 940 may have aa Light Detection and Ranging (LiDAR) sensor array of multiple LiDAR transceivers that are configured to rotate 360°, emitting pulsed laser light and measuring the reflected light from objects surrounding vehicle 940; [0039], lines 21-25, the information stored in the data stores may be organized according to specific data structures. In particular embodiments, each data store may be a relational, columnar, correlation, or any other suitable type of database system; [0044], lines 1-3, the autonomous vehicles 940 may receive data from and transmit data to the transportation management system 960; [0032], lines 24-28, the base station antenna may send the data packets in an order that corresponds to the sequence numbers of the packets. As an example and not by way of limitation, if the received data packets are numbered 1 through 10; [0046], lines 1-3, an autonomous vehicle 940 may obtain and process sensor/telemetry data. Such data may be captured by any suitable sensors; and [0047], the autonomous vehicle 940 may be equipped with a processing unit (e.g., one or more CPUs and GPUs), memory, and storage. The vehicle 940 may thus be equipped to perform a variety of computational and processing tasks, including processing the sensor data, extracting useful information, and operating accordingly. For example, based on images captured by its cameras and a machine-vision model, the vehicle 940 may identify particular types of objects captured by the images. The Examiner interprets that the cited reference Abari teaches the claim feature where the data structure may be a relational, columnar organized sequentially. The lidar system transmit to and from the transportation management system, in which the sensor data is extracted and processed to identify particular types of objects. 
  	Therefore, the combination of Minister, Kangin and Abari does teach “…wherein the stationary lidar sensor acquires lidar sensor data in a sequence of columns from left to right and transmits the lidar sensor data to a traffic infrastructure computing device which processes the columns of lidar sensor data in an order of the sequence in which they are acquired to determine the moving object data,… and as much meets the scope the claimed subject matter. 
transmitting urgent data as soon as possible once it is gathered” meets the subject matter of transferring data to and from vehicle and traffic management system. Therefore, the combination of the references meets the subject matter of the claim invention and its motivation to combine of Abari.	
	In regard to Applicant’s arguments, Abari does not teach the claim of feature “…a portion-of the lidar sensor data including the moving object data is received in the vehicle before the stationary lidar sensor has completed the scan of the field of view…”, with respect to the rejection(s) of claim(s) 1, which have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Feng et al. (US-2018/0074176).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 19
Claim 1 recites in limitation “columns of lidar sensor data” in line 7 renders the claim indefinite because it is unclear whether or not that “lidar senor data” previously presented are same or not. 
Claim 1 recites in limitation “acquires lidar sensor data” in line 5 renders the claim indefinite because it is unclear whether or not that “lidar senor data” previously presented are same or not.
Claim 10 recites in limitation “columns of lidar sensor data” in line 8 renders the claim indefinite because it is unclear whether or not that “lidar senor data” previously presented are same or not. 
Claim 10 recites in limitation “acquires lidar sensor data” in line 6 renders the claim indefinite because it is unclear whether or not that “lidar senor data” previously presented are same or not.
Claim 10 recites the limitation "the moving object information" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the moving object information" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-9,12-18 and 21-23 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on claims 1 and 10
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 13, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minister (US-20170242442-Al) in view of Dmitry Kangin, (February 2016). Intelligent Video Surveillance. Data Science Group School of Computing and Communications Lancaster University England, (1-172), and further in view of Abari et al. (US-2019/0364403), and still further in view of Feng et al. (US-2018/0074176).
	Regarding claim 1, a method, comprising: 
	receiving, in a vehicle, moving object data determined (Para. [0048], The cameras 402 are disposed at different locations and oriented to provide different field of views that capture different portions of the surrounding environment in the vicinity of the vehicle 400) by processing lidar sensor data acquired by a stationary lidar sensor (Para. [0021], a vehicle include a plurality of cameras and one or more ranging devices, such as a light detection and ranging (lidar) device)…; and 
data (Para. [0020], For example, the depths assigned to an image may be utilized to ascertain a distance between the vehicle and an object, which, in turn, may influence commands controlling the lateral or longitudinal movement of the vehicle along a route to adhere to safety buffers or minimum distances between the vehicle and the object).
	Minister does not explicitly teach
	 …performing a scan of a field of view, and processed using typicality and eccentricity data analysis (TEDA), wherein the stationary lidar sensor acquires lidar sensor data in a sequence of columns from left to right and transmits the lidar sensor data to a traffic infrastructure computing device which processes the columns of lidar sensor data in an order of the sequence in which they are acquired to determine the moving object data, whereby a portions of the lidar sensor data including the moving object data is received in the vehicle before the stationary lidar sensor has completed the scan of the field of view…
	However, in the same field of endeavor, Kangin teaches
	…and processed typicality and eccentricity data analysis (TEDA), (see at least Kangin: Abstract: pp. 1, object detection and classification is based on the evolving systems concept and the new Typicality-Eccentricity Data Analytics (TEDA) framework)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method taught by Minister and combine …processed typicality and eccentricity data analysis (TEDA)… as taught by Kangin. One of ordinary skill in the art would have been motivated to make this modification in order to convey video tracking and image classification and clustering which can be useful in object tracking and classification.
	Neither Minister nor Kangin teaches:
…performing a scan of a field of view, and …, wherein the stationary lidar sensor acquires lidar sensor data in a sequence of columns from left to right and transmits the lidar sensor data to a traffic infrastructure computing device which processes the columns of lidar sensor data in an order of the sequence in which they are acquired to determine the moving object data, whereby a portions of the lidar sensor data including the moving object data is received in the vehicle before the stationary lidar sensor has completed the scan of the field of view…
	However, in the same field of endeavor, Abari teaches
	…performing a scan of a field of view (see Figure 2), and …, wherein the stationary lidar sensor acquires lidar sensor data (Para. [0046], lines 3-8, the vehicle 940 may have aa Light Detection and Ranging (LiDAR) sensor array of multiple LiDAR transceivers that are configured to rotate 360°, emitting pulsed laser light and measuring the reflected light from objects surrounding vehicle 940) in a sequence of columns from left to right  (Para. [0039], lines 21-25, the information stored in the data stores may be organized according to specific data structures. In particular embodiments, each data store may be a relational, columnar, correlation, or any other suitable type of database system) and transmits the lidar sensor data to a traffic infrastructure computing device (Para. [0044], lines 1-3, the autonomous vehicles 940 may receive data from and transmit data to the transportation management system 960) which processes the columns of lidar sensor data in an order of the sequence in which they are acquired (Para. [0032], lines 24-28, the base station antenna may send the data packets in an order that corresponds to the sequence numbers of the packets. As an example and not by way of limitation, if the received data packets are numbered 1 through 10) to determine the moving object data (Para. [0046], lines 1-3, an autonomous vehicle 940 may obtain and process sensor/telemetry data. Such data may be captured by any suitable sensors; and Para. [0047], the autonomous vehicle 940 may be equipped with a processing unit (e.g., one or more CPUs and GPUs), memory, and storage. The vehicle 940 may thus be equipped to perform a variety of computational and processing tasks, including processing the sensor data, extracting useful information, and operating accordingly. For example, based on images captured by its cameras and a machine-vision model, the vehicle 940 may identify particular types of objects captured by the images).
	*** Examiner notes the lidar rotates in 360 degrees would read on acquires lidar sensor in sequential columns either from left to right, or right to left, but it does not explicitly teach left to right moreover, Minister in view of Abari does not explicitly teach from left to right. However, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method of Minister wherein the direction of lidar being left to right, to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (a KSR rationale). In this case, as Minister in view of Abari already teaches that lidar rotates in 360 degrees, a predictable solution is to rotate from left to right.
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Minister in view of Kangin and combine …performing a scan of a field of view, and …, wherein the stationary lidar sensor acquires lidar sensor data in a sequence of columns from left to right and transmits the lidar sensor data to a traffic infrastructure computing device which processes the columns of lidar sensor data in an order of the sequence in which they are acquired to determine the moving object data as taught by Abari. One of ordinary skill in the art would have been motivated to make this modification in 
	Neither Minister nor Kangin or Abari teaches:
	…whereby a portions of the lidar sensor data including the moving object data is received in the vehicle before the stationary lidar sensor has completed the scan of the field of view…
	However, in the same field of endeavor, Feng teaches:
	…whereby a portions of the lidar sensor data including the moving object data is received in the vehicle before the stationary lidar sensor has completed the scan of the field of view (Para. [0022], When a self-driving car is in a motion state, both the position and the state of the
self-driving car is changed during one round of scanning by the LIDAR, and a three-dimensional model of the vehicle traveling environment constructed by directly using the laser point cloud data of the laser point cloud acquired by the LIDAR is distorted and cannot authentically reflect the vehicle traveling environment at a particular fixed moment (the vehicle position at the fixed moment is also fixed *** The Examiner interprets that lidar scans and return receives data that acquired and processed before completing scamming)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Minister, Kangin and Abari and combine …whereby a portions of the lidar sensor data including the moving object data is received in the vehicle before the stationary lidar sensor has completed the scan of the field of view… as taught by Feng. The combination of Minister, Kangin and Abari teaches above …whereby a portions of the lidar sensor data including the moving object data, however, Feng was brought in teach receiving in the vehicle before the stationary lidar sensor has completed the scan of the field of view…  One of ordinary skill in the art would have been 
	Regarding Claim 10, the claim(s) recites analogous limitations to claim(s) 1 above, and
is/are therefore rejected on the same premise. A system, comprising a processor (see at least Minister: Para. [0016], a processor); and 
	a memory (see at least Minister: Para. [0016], memory), the memory including instructions to be executed by the processor (see at least Minister: Para. [0016], an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality) to…
	Regarding Claim 13, the combination of Minister, Kangin, Abari and Feng teaches the system of claim 10.  Minister teaches wherein determining moving object information, however, Minister does explicitly teach:
	wherein determining moving object information is based on determining connected regions of foreground pixels in a foreground/background image formed by TEDA.
	However, Kangin teaches:
	wherein determining moving object information is based on determining connected regions of foreground pixels in a foreground/background image (see at least Minister: Para. 113, The mean intensities for the foreground and the background pixels) formed by TEDA (see at least Minister: pp. 152, multiple object tracking as a rigid motion segmentation problem evolved into the domain-independent Bayesian filter and a toolset of algorithms for video analytics. The object detection algorithms also join the ideas of evolving systems with fuzzy systems and TEDA frameworks).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system as taught in the combination of Minister, Kangin and Abari and combine determining moving object information is based on determining connected regions of foreground pixels in a foreground/background image formed by TEDA taught by Kangin. One of ordinary skill in the art would have been motivated to make this modification in order to convey video tracking and image classification and clustering which can be useful in object tracking and classification.
	Regarding Claim 19, the claim(s) recites analogous limitations to claim(s) 1 and 10 above, and is/are therefore rejected on the same premise. A system, comprising: 
	means for controlling vehicle steering, braking and powertrain (see at least Minister: Para. [0042], That is, suitable software and/or hardware components of controller 34 (e.g., processor 44 and computer-readable storage device 46) are utilized to provide an autonomous driving system 70 that is used in conjunction with vehicle 10, for example, to automatically control various actuators 30 onboard the vehicle 10 to thereby control vehicle acceleration, steering, and braking, respectively, without human intervention); 
	computer means for…
	Regarding Claim 21, the combination of Minister, Kangin, Abari and Feng teaches the system of claim 10. Minister nor Kangin explicitly teach:
	 wherein the sequential columns of lidar sensor data are included in a field of view and portions of the lidar sensor data including the moving object information are received in the vehicle before the stationary lidar sensor has completed acquiring the field of view.  

	wherein the sequential columns of lidar sensor data (Abari: Para. [0039], lines 21-25, the information stored in the data stores may be organized according to specific data structures. In particular embodiments, each data store may be a relational, columnar, correlation, or any other suitable type of database system) are included in a field of view (Abari: Para. [0046], lines 16-17, data may be captured in 360° around the autonomous vehicle) and portions of the lidar sensor data including the moving object information are received in the vehicle before the stationary lidar sensor has completed acquiring the field of view (Para. [0015], lines 4-9, The data offload may be whatever data that is transmitted by the antenna radar. It may include information related to objects surrounding the vehicle, information about the vehicle's operation, or imaging data captured by the vehicle's LIDAR, radar, camera, or other sensors; and Para. [0047], lines 3-9, The vehicle 940 may thus be equipped to perform a variety of computational and processing tasks, including processing the sensor data, extracting useful information, and operating accordingly. For example, based on images captured by its cameras and a machine-vision model, the vehicle 940 may identify particular types of objects captured by the images, such as pedestrians, other vehicles, lanes, curbs, and any other objects of interest).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 10 as taught by Minister in view of Kangin and combine wherein the sequential columns of lidar sensor data are included in a field of view and portions of the lidar sensor data including the moving object information are received in the vehicle before the stationary lidar sensor has completed acquiring the field of view as taught by Abari. One of ordinary skill in the art would have been motivated to make this  One of ordinary skill in the art would have been motivated to make this modification in order to convey as it is desirable to transmit urgent data as soon as possible once it is gathered (Abari: Para. [0002], lines 16-17).
Claims 3-5, 12 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Minister, Kangin, Abari and Feng as applied to claims 1, 3-4, 10, 13 above, and further in view of Boon et al. (US-20160300357).
	Regarding Claim 3, the combination of Minister, Kangin, Abari and Feng teaches the method of claim 1. Minister does not explicitly teach:
	wherein TEDA includes processing the stationary lidar sensor data to determine a pixel mean and a pixel variance over a moving time window and combining current pixel values with pixel mean and pixel variance to determine foreground pixels based on eccentricity. 
	However, Kangin teaches: 
	wherein TEDA includes processing the stationary lidar sensor data to determine a pixel mean and a pixel variance over a moving time window (see at least Kangin: pp. 87, TEDA scores can be expressed through mean, variance and covariance, each of which can be updated recursively).	
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 taught in the combination of Minister, Kangin, Abari and Feng and combine wherein TEDA includes processing the stationary lidar sensor data to determine a pixel mean and a pixel variance over a moving time window taught by Kangin. One of ordinary skill in the art would have been motivated to make this modification in order to convey video tracking and image classification and clustering which can be useful in object tracking and classification.

	combining current pixel values with pixel mean and pixel variance to determine foreground pixels based on eccentricity.
	However, Boon teach:	
	combining current pixel values with pixel mean and pixel variance to determine foreground pixels (see at least Boon: Para. [0049], With reference to FIGS. 4-8, the method starts in a step 110. The frame O (Image 0) is selected as a current frame in a step 112. For each of the pixel locations 22 in the current frame (e.g., Image 0), a respective EW running mean is set (e.g., updated) in a step 114, a respective EW running variance is set (e.g., updated) in a step 116, and a respective determination is made in a step 120 whether the pixel
location 22 is a "foreground pixel" or a "background pixel").
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 as taught in the combination of  Minister, Kangin, Abari and Feng and combine combining current pixel values with pixel mean and pixel variance to determine foreground pixels as taught by Boon. One of ordinary skill in the art would have been motivated to make this modification in order to convey identifying and including all of the neighbors of all of the foreground pixel locations is referred to as dilation.
	Regarding Claim 4, the combination of Minister, Kangin, Abari, Feng and Boon teaches the method of claim 3.  Minister teaches determining moving object information, however, Minister does not explicitly teach:
	wherein determining moving object information is based on determining connected regions of foreground pixels in a foreground/background image formed by TEDA.
	However, Kangin teaches:
The mean intensities for the foreground and the background pixels) formed by TEDA (see at least Minister: pp. 152, multiple object tracking as a rigid motion segmentation problem evolved into the domain-independent Bayesian filter and a toolset of algorithms for video analytics. The object detection algorithms also join the ideas of evolving systems with fuzzy systems and TEDA frameworks).  
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify the method according to claim 3 taught in the combination of Minister, Kangin, Abari, Feng and Boon and combine determining moving object information is based on determining connected regions of foreground pixels in a foreground/background image formed by TEDA taught by Kangin. One of ordinary skill in the art would have been motivated to make this modification in order to convey video tracking and image classification and clustering which can be useful in object tracking and classification.
	Regarding Claim 5, the combination of Minister, Kangin, Abari, Feng and Boon teach the method of claim 4. Neither Minister, Kangin nor Abari or Feng explicitly teach wherein determining moving object information in the foreground/background image includes tracking connected regions of foreground pixels in a plurality of foreground/background images.
	However, Boon teaches:
	wherein determining moving object information in the foreground/background image includes tracking connected regions of foreground pixels in a plurality of foreground/background images	 (see at least Boon: Para. [0017], As the scene 14 is monitored, the ECU 20 "learns" what the empty scene 14 looks like. When the ECU 20 detects a frame that looks different the 'learned' empty scene, the ECU 20 identifies the change in the image as an atypical object 16 in the area of interest 14; and Para. [0044], Using a larger weight to update the EW running mean when a pixel location transitions from foreground to background helps to remove any effects of foreground that may have "leaked" into that value, and also helps keep pace with changes due to dynamic background conditions and/or exposure changes that may have occurred while the pixel location was labeled as foreground).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 as taught in the combination of Minister, Kangin Abari, Feng and Boon and combine wherein determining moving object information in the foreground/background image includes tracking connected regions of foreground pixels in a plurality of foreground/background images taught by Boon. One of ordinary skill in the art would have been motivated to make this modification in order to convey identifying and including all of the neighbors of all of the foreground pixel locations is referred to as dilation.
	Regarding Claim 12, the combination of Minister, Kangin, Abari and Feng teaches the system of claim 10.  Minister in view of Kangin teach:
	 wherein TEDA includes processing the stationary lidar sensor data to determine a pixel mean and a pixel variance over a moving time window (see at least Kangin: pp. 87, TEDA scores can be expressed through mean, variance and covariance, each of which can be updated recursively). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 10 as taught in the combination of Minister, Kangin, Abari and Feng and combine wherein TEDA includes processing the 
	Neither Minister, Kangin, nor Abari or Feng explicitly teach:
	combining current pixel values with pixel mean and pixel variance to determine foreground pixels based on eccentricity.
	However, Boon teaches:	
	combining current pixel values with pixel mean and pixel variance to determine foreground pixels (see at least Boon: Para. [0049], With reference to FIGS. 4-8, the method starts in a step 110. The frame O (Image 0) is selected as a current frame in a step 112. For each of the pixel locations 22 in the current frame (e.g., Image 0), a respective EW running mean is set (e.g., updated) in a step 114, a respective EW running variance is set (e.g., updated) in a step 116, and a respective determination is made in a step 120 whether the pixel
location 22 is a "foreground pixel" or a "background pixel").
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 10 as taught in the combination of  Minister, Kangin, Abari and Feng and combine combining current pixel values with pixel mean and pixel variance to determine foreground pixels as taught by Boon. One of ordinary skill in the art would have been motivated to make this modification in order to convey identifying and including all of the neighbors of all of the foreground pixel locations is referred to as dilation.
	Regarding Claim 14, the combination of Minister, Kangin, Abari and Feng teaches the system of claim 13. Neither Minister, Kangin nor Abari or Feng explicitly teach wherein 
	However, Boon teaches:
	wherein determining moving object information in the foreground/background image includes tracking connected regions of foreground pixels in a plurality of foreground/background images	 (see at least Boon: Para. [0017], As the scene 14 is monitored, the ECU 20 "learns" what the empty scene 14 looks like. When the ECU 20 detects a frame that looks different the 'learned' empty scene, the ECU 20 identifies the change in the image as an atypical object 16 in the area of interest 14; and Para. [0044], Using a larger weight to update the EW running mean when a pixel location transitions from foreground to background helps to remove any effects of foreground that may have "leaked" into that value, and also helps keep pace with changes due to dynamic background conditions and/or exposure changes that may have occurred while the pixel location was labeled as foreground).
	Accordingly, it would been obvious to one of ordinary skill in the art at time of filing the invention to modify the method according to claim 13 as taught in the combination of Minister, Kangin, Abari and Feng and combine wherein determining moving object information in the foreground/background image includes tracking connected regions of foreground pixels in a plurality of foreground/background images as taught by Boon. One of ordinary skill in the art would have been motivated to make this modification in order to convey identifying and including all of the neighbors of all of the foreground pixel locations is referred to as dilation.
Claims 6-9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minister, Kangin, Abari, Feng and Boon as applied to claims 5-8 and 14-17 above, and further in view of Ai et al. (US-20170193312).
	Regarding Claim 6, the combination of Minister, Kangin, Abari, Feng and Boon teach the method of claim 5. Minister further teaches:
	wherein moving object information is projected onto a map centered on the vehicle (see at least Minister: Para. [0020], a controller onboard a vehicle selects an image (or imaging data) of a region from first imaging device (or camera) onboard the vehicle based on a relationship between a time associated with the image and a frequency associated with a ranging device scanning the environment around the vehicle) based on lidar sensor field of view (see at least Minister: Para. [0021], an optimal sampling time for the camera is calculated or otherwise determined based on when the line-of-sight of the lidar is aligned substantially parallel with the field of view of the camera ( e.g., when the lidar line-of-sight is parallel to the bisector of the camera field of view)) and a 3D vehicle pose (see at least Minister: Para. [0023], the surface of the ground looks like in the image data based on the three-dimensional position and orientation of the vehicle).  Minister teaches a lidar sensor, however, neither Minister, Kangin, Abari nor Feng or Boon explicitly teach:
	a 3D lidar sensor pose.
	However, Ai teaches:
	a 3D lidar sensor pose (see at least Ai: Para. [0191], a LiDAR sensor can be
used to obtain LiDAR data from a traffic sign by emitting a beam of energy that reflects off of the traffic sign back to the LiDAR sensor for detection. LiDAR data can comprise a series of LiDAR points which represent portions of the traffic sign that were impacted by the beam emitted by the LiDAR sensor. A 3D LiDAR point can contain position information and a corresponding retro-intensity value).
Minister, Kangin, Abari, Feng and Boon and combine a 3D lidar sensor pose taught by Ai. One of ordinary skill in the art would have been motivated to make this modification in order to perform the function according to the method of the subject matter. 
	Regarding Claim 7, the combination of Minister, Kangin, Abari, Feng, Boon and Ai teach the method of claim 6. Minister further teaches wherein operating the vehicle includes determining a polynomial function that includes predicted vehicle trajectories, wherein predicted vehicle trajectories include location, direction, speed (see at least Minister: Para. [0046], The positioning system 76 processes sensor data along with other data to determine a position (e.g., a local position relative to a map, an exact position relative to lane of a road, vehicle heading, velocity, etc.) of the vehicle 10 relative to the environment), and lateral and longitudinal accelerations (see at least Minister: Para. [0066], the controller 34 and/or processor 44 may calculate or otherwise determine a route for autonomously operating the vehicle 10 and corresponding actuator commands for controlling the lateral or longitudinal movement of the vehicle along the route).  
	Regarding Claim 8, the combination of Minister, Kangin, Abari, Feng and Boon and Ai teach the method of claim 7. Minister further teaches wherein determining the polynomial function includes determining a destination location on the map (see at least Minister: Para. [0040], The ride request will typically indicate the passenger's desired pickup location (or current GPS location), the desired destination location (which may identify a predefined vehicle stop and/or a user-specified passenger destination), and a pickup time).  
Claim 9, the combination of Minister, Kangin, Abari, Feng, Boon and Ai teach the method of claim 8. Minister further teaches wherein determining the polynomial function includes avoiding collisions or near-collisions with moving objects (see at least Minister: Para. [0044], the controller 34 and/or processor 44 may calculate or otherwise determine a route for autonomously operating the vehicle 10 and corresponding actuator commands for controlling the lateral or longitudinal movement of the vehicle along the route in a manner that avoids any collisions or conflicts with the object and adheres to any applicable safety buffers, minimum following distances, minimum separation distances).
	Regarding Claim 15, the claim(s) recites analogous limitations to claim(s) 6 above, and is/are therefore rejected on the same premise.
Regarding Claim 16, the claim(s) recites analogous limitations to claim(s) 7 above, and
is/are therefore rejected on the same premise.	
	Regarding Claim 17, the claim(s) recites analogous limitations to claim(s) 8 above, and is/are therefore rejected on the same premise.
	Regarding Claim 18, the claim(s) recites analogous limitations to claim(s) 9 above, and
is/are therefore rejected on the same premise.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minister, Kangin, Abari and Feng  as applied to claim 10 above, and further in view of Zhu et al. (US-10,059,334).
	Regarding Claim 23, the combination of Minister, Kangin, Abari and Feng teaches the system of claim 10. Neither Minister, Kangin nor Feng or Abari teaches wherein operating the vehicle is based on a cognitive map of the environment determined based on moving object information.

	wherein operating the vehicle is based on a cognitive map (col.17, lines 33-38, the vehicle's computer 110 may calculate a route using a map, its current location, and the destination. Based on the route (or as part of the route generation), the vehicle may determine 
a control strategy for controlling the vehicle along the route to the destination) of the environment determined based on moving object information (col. 9, lines 3-14, FIG. 5 illustrates an example of vehicle 101 detecting surrounding objects. Using the sensors described above, autonomous vehicle 101 is capable of detecting surrounding vehicles 510-550. As indicated by directional arrows A1, B1, C, and D, vehicle 510 and vehicle 520 are currently traveling along the center lane, while autonomous vehicle 101 and vehicle 530 are traveling north in the right-hand lane. Upon detecting the surrounding vehicles, computer 10 system 110 may track and record the position and movement (e.g. velocity, heading, and acceleration) of each surrounding vehicle).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 10 as taught in the combination of Minister, Kangin, Abari and Feng and combine wherein operating the vehicle is based on a cognitive map of the environment determined based on moving object information as taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to convey as the autonomous vehicle moves about its environment, the supplemental state information may improve the reliability and predictability of a given behavior model (Zhu: col. 11, lines 2-5).
Allowable Subject Matter
Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts fail to explicitly teach wherein empirically determined constant learning rate is used to assign an exponentially decreasing weights to the pixels of the lidar sensor data.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664